DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a shielding layer comprising a plurality of apertures located in shielding portions, wherein the shielding portions are located between adjacent micro-LEDs and wherein the plurality of apertures each correlates one of the micro-LEDs;
wherein the plurality of apertures is divided into aperture groups each said aperture group has one to one relationship to one of the plurality of micro LED groups;
wherein each said aperture group comprises a first aperture, a second aperture and a third aperture; wherein the first aperture group comprises a first aperture, a second aperture and a third aperture; wherein the first aperture correlates to the first micro-LED, the second aperture correlates to the second micro LED and the third aperture correlates to the third micro LED; and
wherein the second aperture comprises a first edge and a second edge and the first edge is adjacent to the first aperture and the first edge extends along the second direction; the second edge is adjacent to the third aperture and an angle between the second edge and the first edge is greater than 90º and smaller than 180º”.

Regarding claim 20, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a shielding layer comprising a plurality of apertures located in shielding portions, wherein the shielding portions are located between adjacent micro-LEDs and wherein the plurality of apertures each correlates one of the micro-LEDs;
wherein the plurality of apertures is divided into aperture groups each said aperture group has one to one relationship to one of the plurality of micro LED groups;
wherein each said aperture group comprises a first aperture, a second aperture and a third aperture; wherein the first aperture group comprises a first aperture, a second aperture and a third aperture; wherein the first aperture correlates to the first micro-LED, the second aperture correlates to the second micro LED and the third aperture correlates to the third micro LED; and
wherein the second aperture comprises a first edge and a second edge and the first edge is adjacent to the first aperture and the first edge extends along the second direction; the second edge is adjacent to the third aperture and an angle between the second edge and the first edge is greater than 90º and smaller than 180º”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895